Citation Nr: 0431125	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-24 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for major depression.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1989 and from October 1989 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2000 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the veteran's case 
was transferred to the RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim decided herein.

2.  The veteran's depression is productive of no more than 
moderate impairment and does not more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for major depression are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.130, Diagnostic Code 9434 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

Prior to the passage of the VCAA, a statement of the case 
furnished to the veteran in May 2000 informed her of the 
criteria for rating her service connected psychiatric 
disability.  A supplemental statement of the case furnished 
to the veteran in October 2003 set forth 38 C.F.R. § 3.159, 
VA assistance in developing claims, and informed the veteran 
that the evaluation of her major depression was being 
increased from 10 percent to 30 percent after review of VA 
treatment records.  A remedial VCAA notice letter in October 
2003 notified the veteran of the evidence needed to 
substantiate her claim, the evidence which VA had obtained, 
and the evidence which she should identify or submit.  A 
supplemental statement of the case furnished to the veteran 
in April 2004 informed her of the reasons and bases for the 
denial of an evaluation in excess of 30 percent for major 
depression.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in her possession she thought was 
relevant to her claim, it did advise her that it was her 
responsibility to support her claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist the veteran pursuant 
to the VCAA.  VA obtained the veteran's service medical 
records and her post-service VA treatment records.  In 
addition, VA afforded the veteran two examinations to 
evaluate her psychiatric disability.  In September 2004, the 
veteran, who had moved from California to Indiana, requested 
an additional examination.  However, because the veteran has 
not alleged that her service connected disability increased 
in severity since the most recent VA examination in November 
2003 and because the report of that examination is 
comprehensive and adequate for rating purposes, the Board 
finds that an additional examination is not necessary to 
decide the appeal.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
veteran and her representative have not identified any 
additional existing evidence which might be relevant to the 
issue on appeal.  The Board, therefore, finds that the case 
is ready for appellate review.

II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).

Major depression is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment from major depression 
under 38 C.F.R. § 4.130 is not restricted to the symptoms 
provided in Diagnostic Code 9434.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, and a general 
formula for rating mental disorders, a 30 percent rating for 
major depression requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

III. Factual Background and Analysis

The veteran's service medical records disclose that, in 
August 1991, she was admitted to a service department 
hospital after her husband took her to the emergency room on 
suspicion that she had taken a large number of tablets of a 
medication prescribed as treatment for her depression.  The 
veteran denied that she had taken the pills.  She stated that 
she had an argument with her husband and took the pills into 
her mouth but then spat them out of her mouth.  A consulting 
psychologist determined that the veteran had no suicidal 
intention and should be discharged.  At discharge on the 
second hospital day, the veteran was referred to a mental 
health department.  

In a report of medical history in June 1999, the veteran 
stated that from 1991 to 1999 she was treated with 
psychotherapy and psychotropic medication.  At an examination 
for separation in June 1999, the veteran was evaluated as 
psychiatrically abnormal.

In August 2000, the veteran was seen in a VA urgent care 
clinic.  It was noted that she was service connected for 
depression.  The veteran stated that she was not taking any 
medication for depression.  She requested an evaluation of 
her depression and stated that she preferred non-drug 
therapy.

In October 2000, the veteran was evaluated by the intake 
staff of a VA behavioral medicine clinic.  It was noted that 
she was pursuing an associate's degree in computer skills.  
The veteran gave a history of periods of depression at the 
time of her menstrual periods and, also, about every three 
months when she became more depressed.  She reported that her 
father had molested her when she was a child and that in 1990 
she was diagnosed with post-traumatic stress disorder (PTSD) 
based on childhood sexual trauma.  She indicated that her 
medical history also included hepatitis and spinal surgery.  
She described her mood as depressed.  She stated that she 
slept nine hours per night but still felt tired.  

On mental status examination, the veteran was neatly groomed 
and had good eye contact.  She was rather depressed and cried 
several times for no apparent reason.  Her speech was not 
pressured.  She admitted to some suicidal ideation but said 
that she would not act on it.  Her thought process was 
logical and goal-directed.  Her recent memory was intact.  
She stated that she did not remember much about her 
childhood.  The diagnoses on Axis I  were major depressive 
disorder and pre-menstrual dysphoric disorder.  The 
medication Prozac was prescribed.

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 70.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DSM-IV at 32.  A GAF score of 70 denotes some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

In November 2000 at a VA outpatient mental health clinic, the 
veteran reported that she was doing well on Prozac.  She 
stated that her swing from a normal mood to a depressed mood 
was less severe.  Her GAF score was 65, which denotes 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  In December 2000, the 
veteran stated that Prozac was working too well for her.  She 
stated that the previous day her husband had broken her 
favorite vase and she didn't get angry; nothing bothered her 
any more; and she did not feel depressed.  The veteran's 
dosage of Prozac was reduced.  

At visits to the VA mental health clinic from May 2001 to 
August 2003, the veteran's GAF scores ranged from 72 to 85, 
with scores predominantly in the 70s.  GAF scores from 71 to 
79 denote some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
At a VA mental disorders examination in November 2003, the 
examiner reviewed the veteran's claims file and her VA 
outpatient treatment records.  The veteran reported that she 
suffered from depression and had difficulty controlling her 
anger.  She indicated that she had difficulty getting 
motivated to do things and had some difficulty concentrating.  
She said that apart from her family she had no real 
relationships.  She stated that she did not trust anyone and 
did not want involvement with others.  She was doing much 
better on medication and was able to work.  She said that she 
still experienced lows but they were not as bad as before.  
She stated that her husband was deployed overseas but was due 
to return soon.  In addition to her part-time job as a church 
secretary, she spent time with her nine-year old daughter, 
riding horses, sewing, and reading.  

The veteran was cooperative and maintained good eye contact.  
She answered questions in a forthright and complete manner.  
Her mood was euthymic.  Her affect was full.  Her thought 
process was logical.  No  problems with reality contact, 
memory and concentration, or impulse control were noted.  The 
diagnosis on Axis I was major depression, recurrent.  The 
examiner assigned a GAF score of 65, which denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The examiner commented that the veteran 
continued to suffer from a major depressive disorder.  The 
veteran reported that Prozac was very effective, and she 
could work and care for her daughter.  However, she continued 
to have problems with interpersonal relationships.  The 
examiner recommended that the veteran consider psychotherapy 
in addition to outpatient medication management.  

Upon consideration of the evidence of record, the Board finds 
that the veteran's major depression does not more nearly 
approximate the criteria for an evaluation in excess of the 
currently assigned 30 percent rating.  The veteran's 
psychiatric disorder is primarily manifested by a depressed 
mood at times, which has been alleviated by medication, and 
by lethargy and social withdrawal.  Her overall functioning, 
however, is only mildly to moderately impaired by her 
disability, as is shown by the GAF scores assigned in recent 
years by the VA psychiatrists, psychologists, and other 
therapists who have treated and evaluated her.  

At the time of the November 2003 VA examination, the veteran 
was working part-time, taking care of her daughter and of her 
household duties, and engaging in recreational activities 
while awaiting the return of her husband from overseas 
deployment.  There is no indication in the examination report 
or in the VA outpatient clinic treatment records that the 
veteran's disorder is manifested by the symptoms listed in 
the general formula for rating mental disorders as indicative 
of impairment warranting a 50 percent evaluation.  For 
example, the veteran's major depression has not been shown to 
be manifested by a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment; impaired abstract thinking; or 
difficulty in establishing and maintaining effective work 
relationships.  Although the veteran has had some 
disturbances of mood related to her depressive disorder, by 
her own report, her mood has improved on Prozac, and the 
Board notes that a depressed mood is listed in the general 
formula for rating mental disorders as a symptom indicative 
of impairment warranting a 30 percent rating.  The veteran 
has had some difficulty in establishing and maintaining 
effective social relationships apart from her family members 
but otherwise she has none of the symptoms indicative of 
impairment which would warrant an increased rating.  

In sum, the veteran is appropriately compensated by the 
currently assigned 30 percent evaluation for the impairment 
she has experienced during the appeal period due to service 
connected major depression.  As entitlement to an increased 
evaluation is not shown to be warranted for any time during 
the appeal period, staged ratings are not appropriate in this 
case.  Fenderson, supra.  Entitlement to an initial schedular 
evaluation in excess of 30 percent for major depression is 
not established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2004).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2004) whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's psychiatric 
disorder is not so exceptional or unusual as to render 
impractical the application of regular schedular standards.  
For example, the veteran's service connected disability has 
not required frequent hospitalization or markedly interfered 
with her employment.  Thus, a referral for an evaluation on 
an extraschedular basis is not warranted.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for major depression is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



